MEMORANDUM **
Hector Geovany Elias-Cortez, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence. See INS v. Elias-Zacarias, 502 U.S. 478, 481 & n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny in part and dismiss in part the petition for review.
Substantial evidence supports the agency’s determination that Elias-Cortez *655failed to establish eligibility for asylum and withholding of removal, because he did not provide evidence indicating that he was or would be targeted on account of imputed political opinion. See Ochoa v. Gonzales, 406 F.3d 1166, 1170-72 (9th Cir.2005).
Elias-Cortez contends that as a disc jockey he was persecuted on account of his membership in a particular social group, and unrelatedly, that he is eligible for CAT relief. However, Elias-Cortez failed to raise either contention to the BIA. Accordingly, we dismiss both contentions. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.